PER CURIAM.
The chief judge and the judges of the First District Court of Appeal have submitted a proposed amendment to the Rules of Appellate Procedure. We have had the proposed amendment published in the Florida Bar News and have invited comments. No comments have been received.
We have previously granted the request of the First District to permit its judges to sit in subject-matter divisions. The proposed amendment to the appellate rules would permit those judges sitting in a subject-matter division to sit en banc on those cases processed in that division. Having reviewed the proposal and finding that it has merit, Rule 9.331, Florida Rules of Appellate Procedure, is hereby amended as reflected in the Appendix to this opinion by inserting a new subpar-agraph (b) and appropriately relettering the succeeding subparagraphs. Underscoring indicates new language; strike-through type indicates deletions. This amendment shall take effect upon the release of this opinion.
It is so ordered.
GRIMES, C.J., and HARDING and WELLS, JJ., concur.
OVERTON, J., concurs specially with an opinion, in which GRIMES, C.J., concurs.
ANSTEAD, J., dissents with an opinion, in which SHAW and KOGAN, JJ., concur.